Citation Nr: 1720551	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-08 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to an initial disability rating greater than 30 percent for ischemic heart disease.

3.  Entitlement to service connection for a skin disability, to include squamous cell carcinoma or chloracne, to include as secondary to in-service exposure to herbicide agents or a service-connected disability.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for hepatitis C.

7.  Entitlement to service connection for acrophobia.

8.  Entitlement to service connection for a disability manifested by tremors, to include limited dexterity.

9.  Entitlement to service connection for a disability manifested by dizziness.

10.  Entitlement to a total disability rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to June 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2012, October 2012, April 2013, October 2014, and August 2015 rating decisions by various Department of Veterans Affairs (VA) Regional Offices (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2015 with regard to the issues of entitlement to service connection for a psychiatric disorder, entitlement to service connection for a skin disorder, entitlement to service connection for bilateral hearing loss, entitlement to service connection for tinnitus, entitlement to an increased rating for ischemic heart disease, and entitlement to a TDIU.  A transcript of that hearing is associated with the claims file.

Since the RO last considered the claims, additional evidence has been added to the Veteran's claims file.  The additional evidence includes private treatment records and various lay statements as well as VA treatment records and examination reports.  Although the Veteran has not provided a waiver of RO consideration of this evidence, a waiver is not needed in this case.  An automatic waiver of Agency of Original Jurisdiction (AOJ) consideration applies in this case with respect to the evidence submitted by the Veteran because the Veteran's substantive appeal was received after February 2, 2013, and the Veteran has not requested the Board to remand the case for AOJ consideration of the evidence.  See 38 U.S.C.A. § 7105(e) (West 2014).  Although VA does not currently interpret section 7105(e) as extending to evidence that was not submitted by the Veteran, such as VA-generated evidence including VA treatment records and examination reports, the VA treatment records and examination reports are duplicative of evidence already of record at the time that the RO last considered the claims, and therefore the evidence is not pertinent to his claims.  Accordingly, the provisions of 38 C.F.R. § 20.1304 do not apply.

The issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to service connection for a skin disability, entitlement to an increased rating for ischemic heart disease, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2003 rating decision, the RO denied the Veteran's claim for entitlement to service connection for PTSD.  Although the Veteran filed a timely notice of disagreement to the June 2003 rating decision, he did not timely perfect his appeal or submit new and material evidence within the one-year appeal period of that decision; accordingly, the June 2003 rating decision is final.

2.  Evidence received since the June 2003 rating decision is new and material and sufficient to reopen the claim for entitlement to service connection for PTSD.

3.  The evidence of record is in relative equipoise with respect to whether the Veteran's bilateral hearing loss is related to his military service.

4.  The competent and credible evidence of record shows that the Veteran's tinnitus was caused or aggravated by his bilateral hearing loss.

5.  The competent and credible evidence of record does not show that hepatitis C is related to the Veteran's military service.

6.  The competent and credible evidence of record does not show that acrophobia is related to the Veteran's military service.

7.  The competent and credible evidence of record does not show that the Veteran has a current diagnosis of a disability manifested by tremors or limited dexterity, or that his tremors or limited dexterity are related to the Veteran's military service.

8.  The competent and credible evidence of record does not show that the Veteran has a current diagnosis of a disability manifested by dizziness, or that his dizziness is related to military service.


CONCLUSIONS OF LAW

1.  The June 2003 rating decision is final with respect to the Veteran's claim to establish service connection for PTSD.  38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  Evidence received to reopen the claim of entitlement to service connection for PTSD is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  Tinnitus was caused or aggravated by service-connected bilateral hearing loss.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

5.  The criteria for service connection for hepatitis C are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

6.  The criteria for service connection for acrophobia are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

7.  The criteria for service connection for a disability manifested by tremors or limited dexterity are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

8.  The criteria for service connection for a disability manifested by dizziness are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim to reopen the issue of entitlement to service connection for PTSD and the claims for entitlement to service connection for bilateral hearing loss and tinnitus, the Board is taking action favorable to the Veteran by reopening the claim of entitlement to service connection for PTSD and granting service connection for bilateral hearing loss and tinnitus.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

With respect to the Veteran's claims for entitlement to service connection for hepatitis C, acrophobia, tremors, and dizziness, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Prior to the initial adjudication of the Veteran's claims, a letter dated in June 2014 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, service personnel records, VA medical treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although the record suggests that the Veteran receives retirement benefits from the Social Security Administration, there is no evidence that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

The Veteran was not afforded VA examinations regarding his claims for entitlement to service connection for hepatitis C, acrophobia, tremors, or dizziness; however, VA examinations were not required in this case as there is no evidence of in-service incurrence of these disabilities and no competent and credible evidence of record suggesting a nexus between these disabilities and the Veteran's active duty service.  38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As noted above, the Veteran presented testimony before the Board at a December 2015 hearing with respect to the issues of entitlement to service connection for PTSD, entitlement to an increased rating for ischemic heart disease, entitlement to service connection for a skin disability, entitlement to service connection for bilateral hearing loss, entitlement to service connection for tinnitus, and entitlement to a TDIU.  In his January 2017 substantive appeal, he did not request a hearing regarding the issues of entitlement to service connection for hepatitis C, entitlement to service connection for acrophobia, entitlement to service connection for tremors, or entitlement to service connection for dizziness.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's December 2015 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claims on appeal.  The hearing focused on the evidence necessary to substantiate the Veteran's claims addressed therein.  No pertinent evidence that might have been overlooked and that might substantiate the claims decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the VLJ at the December 2015 Board hearing constitutes harmless error.

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

I.  New and Material Evidence Claim

The Veteran contends that he has submitted new and material evidence sufficient to reopen the claim for entitlement to service connection for PTSD.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied service connection for PTSD in June 2003, and notified the Veteran of the decision that same month.  The Veteran filed a timely notice of disagreement in June 2003, and a Statement of the Case was issued in January 2004.  However, the Veteran did not file a timely substantive appeal to the January 2004 Statement of the Case.  Thus, the June 2003 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

The June 2003 rating decision denied service connection for PTSD because the evidence did not demonstrate that the Veteran had a valid diagnosis of PTSD.  Thus, in order for the Veteran's claim to be reopened, evidence must be added to the record since the June 2003 rating decision addressing that basis.  

Although the RO did not adjudicate whether the issue of whether new and material evidence was received to reopen the claim of entitlement to service connection for PTSD and merely adjudicated the claim on the merits, the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

After thorough consideration of the evidence in the claims file, the Board concludes that the evidence received since the June 2003 rating decision is new and material and sufficient to reopen the Veteran's claim for entitlement to service connection for PTSD.  In particular, the Veteran provided private treatment records documenting a diagnosis of PTSD.  Additionally, VA treatment records show diagnoses of and treatment for PTSD.  This evidence is new because it was not of record at the time of the June 2003 rating decision.  It is material because it provides evidence of a valid diagnosis of PTSD. Accordingly, the Veteran's claim for entitlement to service connection for PTSD is reopened.

II.  Service Connection Claims

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In addition, certain chronic diseases, such as sensorineural hearing loss, as an organic disease of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).  The benefit of the doubt rule is inapplicable when the preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

	a.  Bilateral Hearing Loss and Tinnitus

The Veteran contends that he developed bilateral hearing loss and tinnitus due to in-service acoustic trauma.  At his hearing before the Board and in various lay statements, the Veteran reported in-service acoustic trauma from exposure to loud noises, including loud pounding on tanks with hammers in the mechanics shop and small arms fire, while performing his duties as a mechanic.  He explained that he often had difficulty hearing after exposure to loud noise during service, and noted that he also experienced ringing in his ears for hours after the noise exposure ended.  In an April 2012 statement, he reported that he had experienced difficulty hearing and ringing in his ears continuously since service discharge.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  The VA recognizes that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet App. 155 (1993).

The Veteran's service treatment records show no evidence of complaints of or treatment for hearing loss or tinnitus.  During an October 1966 entrance examination and an April 1969 separation examination, in-service audiological evaluations were conducted, at which time auditory thresholds were recorded.  However, because it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.

In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:




HERTZ



500
1000
2000
3000
4000
add
15
10
10
10
5

The October 1966 entrance examination reflects puretone thresholds, with ISO-ANSI units shown in parentheses, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
5 (15)
5 (15)
-
5 (10)
LEFT
25 (40)
15 (25)
15 (25)
-
25 (30)

In an October 1966 report of medical history, the Veteran denied a history of hearing loss and ear, nose, or throat trouble.  An April 1969 separation examination shows puretone thresholds, with ISO-ANSI units shown in parentheses, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-5 (5)
-
0 (5)
LEFT
0 (15)
-5 (5)
5 (15)
--
10 (15)

In a report of medical history, completed in April 1969, the Veteran denied a history of hearing loss as well as ear, nose, or throat trouble.  In a June 1969 statement, the Veteran certified that there had been no change in his medical condition since his April 1969 separation examination.

In September 2012, the Veteran underwent a VA audiological examination.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
55
60
65
LEFT
40
40
45
60
70

Speech recognition could not be tested.  The examiner noted that the use of the speech discrimination score was not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use of puretone average and speech discrimination scores inappropriate.  The diagnoses were bilateral sensorineural hearing loss and tinnitus.  After reviewing the Veteran's claims file, the VA examiner opined that it was less likely than not that the Veteran's hearing loss was caused by or a result of in-service acoustic trauma.  The rationale provided was that the Veteran's hearing was within normal limits at discharge with no evidence of a significant negative threshold shift.  The examiner noted that the Institute of Medicine's Landmark Study on Military Noise Exposure found no scientific basis for delayed onset noise-induced hearing loss.  With regard to tinnitus, the examiner opined that the Veteran's tinnitus was at least as likely as not a symptom associated with his hearing loss, as tinnitus is known to be a symptom associated with hearing loss.

VA treatment records from September 2012 reflect that the Veteran was provided with hearing aids.

An August 2015 private audiogram reflects puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
65
75
-
85
LEFT
75
70
80
-
90

The August 2015 records reflect complaints of hearing loss and tinnitus and reports of loud noise exposure during military service.  The physician noted a history of slowly progressing bilateral hearing loss with a history of loud noise exposure and ringing in the ears.  A March 2016 private audiogram shows puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
70
-
75
LEFT
65
70
75
-
75

In an April 2016 opinion, G. Rowin, D.O. opined that it was more likely than not that the Veteran's bilateral hearing loss is "secondary to loud noise exposure in the military."  Dr. Rowin noted the Veteran's longstanding history of hearing loss and ringing in the ears as well as his "significant history for extensive amount of loud noise while in the military" while serving as a mechanic for tanks, and explained that it is "quite common" in such cases of loud noise exposure which "most definitely" leads to hearing loss. 

After thorough consideration of the evidence contained in the Veteran's claims file, the Board concludes that, with consideration of the benefit of the doubt, service connection for bilateral hearing loss and tinnitus is warranted. 

As shown above, the Veteran's service treatment records do not show hearing loss for VA purposes at service discharge, and do not reflect a worsening of hearing acuity on audiological evaluation when comparing the entrance examination audiogram results to the separation examination audiogram results.  However, the Veteran has provided lay statements that he experienced in-service acoustic trauma while performing his duties as a mechanic including exposure to loud noise from pounding on tanks with hammers as well as small arms fire during trainings.  He also reported experiencing ringing in his ears during military service.  The Veteran's reported noise exposure is consistent with his military occupational specialty of general vehicle repairman.  Accordingly, the Board finds the Veteran's testimony and lay statements regarding in-service acoustic trauma to be competent and credible, and sufficient to establish in-service incurrence of acoustic trauma.

There are etiological opinions both in favor of and against the Veteran's claim for service connection for bilateral hearing loss.  While the September 2012 VA examiner opined that the Veteran's bilateral hearing loss was not related to service, the examiner did not address the Veteran's lay statements that he experienced hearing difficulty continuously since service discharge.  Thus, the Board does not afford the September 2012 VA opinion regarding the etiology of the Veteran's bilateral hearing loss significant probative value.  Although the April 2016 private medical opinion in favor of the Veteran's claim was not based upon a review of the Veteran's service treatment records, the Board finds it to be probative in this instance as it was based upon competent and credible history of in-service acoustic trauma and symptoms provided by the Veteran.  

With consideration of the benefit of the doubt, the Board concludes that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to his active duty service.  When resolving doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

Service connection for tinnitus is also warranted in this case.  In that regard, the only medical opinion of record addressing the etiology of the Veteran's tinnitus is the September 2012 VA opinion, which concluded that the Veteran's tinnitus was caused or aggravated by his bilateral hearing loss.  Since service connection for bilateral hearing loss is granted herein, service connection for tinnitus is also warranted on a secondary basis.

	b.  Hepatitis C, Acrophobia, Tremors, and Dizziness

The Veteran contends that hepatitis C, acrophobia, tremors, and dizziness are related to his active duty service.  He has not provided any lay statements or testimony noting symptoms during service or continuously since service.  Additionally, he did not respond to a letter from the RO requesting that he identify any events or behavior during service which may have exposed him to hepatitis C.

The Veteran's service treatment records are entirely negative for any complaints of or findings of hepatitis C, acrophobia, tremors, or dizziness.

VA treatment records from 2000 through 2015 are negative for diagnoses of or treatment for hepatitis C, acrophobia, tremors, or dizziness.  A July 2000 record reflects that the Veteran reported dizziness with psychiatric medication, and that he decreased his dosage of that medication.  A May 2012 VA treatment record notes that a hepatitis C antibody test was positive in March 2002, documented as Genotype 1 in December 2003.  HCV RNA tests measured 3,583,130 IU/mL in August 1999; 17,800,000 IU/mL in December 2003; and 18,620 IU/mL in March 2012.  A February 2012 computed tomography (CT) scan of the liver was normal.  The record further notes that the Veteran refused hepatitis C treatment and liver biopsy ten years before, as he was afraid of the side effects.  VA treatment records dated in May 2012, August 2012, and March 2013 reflect that the Veteran denied dizziness.  VA treatment records in July 2012 note that the Veteran denied tremors.  However, in August 2012, the Veteran reported that he stopped taking his psychiatric medications because they caused intermittent tremors.  VA treatment records from January 2014 also reflect that the Veteran denied dizziness.

January 2014 and April 2014 private treatment records state that the Veteran denied tremors.  Private treatment records dated in April 2014, February 2015, March 2015, April 2015, May 2015, June 2015, July 2015, September 2015, October 2015, and December 2015 also note that the Veteran denied dizziness.  Neurologic examinations conducted at those times were normal.

After a thorough review of the evidence of record, the Board concludes that service connection for hepatitis C, acrophobia, tremors, and dizziness is not warranted. 

There is no medical evidence showing that the Veteran has a current diagnosed disability of acrophobia, or a diagnosed disability manifested by tremors or dizziness now or at any time during the appeal period.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (holding that the requirement of a current disability is met when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013).  Further, the Veteran has not reported any symptoms of acrophobia, tremors, or dizziness, and has not identified or submitted any evidence indicating that he has acrophobia or disabilities manifested by tremors or dizziness.  The Board acknowledges that the evidence shows that the Veteran reported dizziness and tremors associated with medications.  However, the evidence suggests that these were side effects of treatment for a psychiatric disability which is the subject of the Remand below, and not a separately diagnosed disability.  To the extent that the Veteran alleges that he has disabilities related to the symptoms he reports, the Board finds that the medical evidence showing an absence of such disabilities is more probative than the Veteran's lay assertions.

As the evidence does not show a diagnosis of acrophobia or disabilities manifested by tremors or dizziness, service connection cannot be awarded.  Without a currently diagnosed disability, the Veteran's claims for entitlement to service connection cannot be substantiated.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no diagnosis of acrophobia or disabilities manifested by tremors or dizziness at any point during the claim or appeal period.  See McClain, 21 Vet. App. 319. For these reasons, the Veteran's claims must be denied.

The medical evidence of record reflects diagnoses of hepatitis C as early as 1999.  However, the service treatment records are negative for any suggestion of hepatitis C or any hepatitis C risk factor, and there is no medical evidence suggesting a link between the Veteran's hepatitis C and his active duty service.  In the absence of hepatitis C or hepatitis C risk factors during service and any evidence suggesting a link between the Veteran's hepatitis C and active duty service, service connection for hepatitis C is not warranted.

In addition, the Veteran has not provided any lay statements indicating a continuity of symptoms of an hepatitis C since his active service.  While a Veteran is competent to report treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson, 581 F.3d at 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Veteran is not competent to specify that his hepatitis C is related to his active service, as such would constitute a medical conclusion, which he is not competent to make.  See Jandreau, 492 F.3d at 1377; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The preponderance of the evidence is against the claims.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for PTSD is reopened; the claim is granted to this extent only.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for acrophobia is denied.

Entitlement to service connection for a disability manifested by tremors, claimed as limited dexterity, is denied.

Entitlement to service connection for a disability manifested by dizziness is denied.


REMAND

Psychiatric Disability, to include PTSD and depression

The Veteran contends that he has a psychiatric disability, diagnosed as PTSD or depression, which is related to his active duty service.  In various lay statements and during his December 2015 hearing before the Board, he explained that he witnessed the assault of his platoon leader, C.V., by several soldiers.  He reported that C.V. was injured when he was "sliced from ear to chin" with a razor blade, and that he brought C.V. to the front gate where he was provided medical attention.  

Although the RO attempted to verify the alleged stressor with the Joint Services Records Research Center (JSRRC), a June 2011 response from the JSRRC reflects that they were unable to locate the Veteran's unit records from 1969.  However, the JSRRC suggested that the RO contact the U.S. Army Crime Records Center to determine whether a criminal investigation report had been filed with respect to the alleged assault.  In December 2015, the RO sent a letter to the U.S. Army Crime Records Center to verify the assault; however, the record does not show a response from the U.S. Army Crime Records Center.  38 C.F.R. § 3.159(c)(2) requires VA to make as many requests as are necessary to obtain records in the custody of a Federal department or agency.  VA may not end its efforts to obtain those records unless the RO concludes that those records do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2016).  In light of the duty to assist requirements of 38 C.F.R. § 3.159(c)(2), the RO must make additional attempts to obtain any relevant criminal investigation reports located at the U.S. Army Crime Records Center.  

Ischemic Heart Disease

Review of the claims file reflects that the Veteran last underwent a VA examination assessing the severity of his ischemic heart disease in May 2015.  During his December 2015 hearing before the Board, he testified that he was unable to walk his dog or cut his grass without shortness of breath and chest pains.  This testimony suggests a worsening of the Veteran's ischemic heart disease, because the May 2015 VA examination based the assessment of METs upon interview of the Veteran, which was consistent with activities such as walking one flight of stairs, golfing without a cart, mowing the lawn with a push mower, and heavy yard work.  Accordingly, as the May 2015 VA examination is now two years old and the evidence suggests that it may not reflect the current severity of the Veteran's disability, a new VA examination is warranted.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a) (2016).

Skin Disability

During his December 2015 hearing before the Board, the Veteran raised new theories of entitlement with regard to his skin disability which have not been considered by the RO.  Specifically, he contends that his skin disorder was caused by stress experienced during service, and also that his skin disability was caused or aggravated by a psychiatric disability.  In support of this theory, the Veteran submitted a June 2014 private treatment record from J. Campbell, M.D., which states that the Veteran's lesions appeared to be picked at and that "they were due to his nervousness and stress and he is finding things with his fingers and picking at them and causing [them] to be open sores."  He noted that the Veteran was starting to pick at his lesions and stated that he was under a lot of stress.

Because the Veteran contends that his skin disability was caused or aggravated by a psychiatric disability, this claim is intertwined with the claim for entitlement to service connection for an acquired psychiatric disability; accordingly, it must be remanded pending adjudication of the psychiatric disability claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Additionally, the RO should obtain a supplemental VA opinion as to whether the Veteran's skin disability was caused by stress during service, and whether it was caused or aggravated by an acquired psychiatric disorder.

TDIU

The Veteran's claim for entitlement to a TDIU is intertwined with the claims remanded herein; accordingly, it must also be remanded.  See Harris, 1 Vet. App. at 183 (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Contact the U.S. Army Crime Records Center again, and request a search for all evidence, to include criminal investigation reports and/or other pertinent evidence, which might verify the alleged assault of C.V. during the time period identified by the Veteran.  All records that are received must be incorporated into the claims file.  If a negative response is received, this too should be documented in the claims file.  In compliance with 38 C.F.R. § 3.159 (c)(2) (2016), the RO must make as many requests as are necessary to obtain records in the custody of a Federal department or agency and shall not end its efforts to obtain those records unless the RO concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  If the RO concludes that such records do not exist or that further efforts to obtain the records would be futile, the RO must make a formal finding to that effect.  The RO must also provide the Veteran and his representative with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claims, and (d) notice that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  The Veteran and his representative must then be given an opportunity to respond.

2.  Schedule the Veteran for an appropriate VA examination to determine the severity, extent and manifestations of his service-connected ischemic heart disease.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examiner must note on the examination report what records were available and reviewed in connection with the examination.  Thereafter, the examiner should address the following: 

a.  Describe the manifestations of the Veteran's service-connected ischemic heart disease, such as episodes of acute congestive heart failure, cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  

b.  Assess the Veteran's workload of METs (metabolic equivalents) and left ventricular ejection fraction.

The examiner is requested to provide a complete rationale for his or her opinions, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  Associate a copy of the examination report with the claims file.

3.  The RO must return the Veteran's claims file to the VA examiner who provided the September 2016 VA opinion regarding the etiology of the Veteran's skin disability, or an appropriate substitute.  The Veteran's claims file, all electronic records, and a copy of this Remand must be made available to and reviewed by the examiner. 

The examiner is requested to provide an addendum opinion that provides the following opinions:

*Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's skin disability is directly related to stress that he experienced during service? 

*Is it at least as likely as not that the Veteran's skin disability was caused or aggravated by his diagnosed psychiatric disabilities?  "Aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for all opinions must be provided.  If the VA examiner deems a new VA examination is necessary in order to render the requested opinions, then such examination should be scheduled.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

4.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claim, for failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2016).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be re-adjudicated with consideration of all evidence received since the RO last considered the claims.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


